Title: To Thomas Jefferson from Alexander Hamilton, 20 April 1790
From: Hamilton, Alexander
To: Jefferson, Thomas



Sir
Treasury Department April 20

I have the Honor to enclose you Copies of certain Communications which have been made to me, respecting the Detention of the Registers of Vessels of the United States in some of the Islands of his Christian Majesty, in order that such Measures may be taken as shall appear advisable, towards preventing in future a Practice which has a tendency either to interfere with the Policy of our Laws, or to prevent the Sale of our Vessels to the Inhabitants of those Islands. I have the honor to be Sir Your most obedient Servant,

A. Hamilton Secy of the Treasury

